Name: 2012/572/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2010
 Type: Decision
 Subject Matter: EU institutions and European civil service;  EU finance;  budget
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/184 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2010 (2012/572/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Centre for Disease Prevention and Control for the financial year 2010, together with the Centres replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 851/2004 of the European Parliament and of the Council of 21 April 2004 establishing a European Centre for Disease Prevention and Control (3), and in particular Article 23 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0123/2012), 1. Grants the Director of the European Centre for Disease Prevention and Control discharge in respect of the implementation of the Centres budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Centre for Disease Prevention and Control, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 122. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 142, 30.4.2004, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Centre for Disease Prevention and Control 2006 2007 2008 2009 Performance/procurement  The rules on procurement are not strictly enforced: lack of clear selection criteria; incorrect choice of procedure; non-respect of the procedure described in the tender notice; insufficient documentation of the procedure n.a.  Calls on the Centre to set out a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year, so as to enable the discharge authority to assess its performance more effectively from one year to the next one  No Seat Agreement between the Centre and the Swedish Government as there were still many outstanding issues that needed further negotiation  Calls on the Centre to make a comparison of the operations that were carried out during the year for which discharge is to be granted and during the previous financial year Carry-over of appropriations  The annuality principle is not strictly observed: Nearly 45 % of the commitments entered into during the year were carried over. Moreover, during the second half of the 2006, numerous transfers were made   imprecise estimates of staffing needs  The annuality principle is not strictly observed: weaknesses in the programming, monitoring and subsequent implementation of the Centres budget  When budget amendments were decided, no evaluation was made of their impact on the work programme and the achievements of the objectives  The annuality principle is not strictly observed: weaknesses in the programming and subsequent implementation of the Centres budget  Calls on the Commission to examine ways of ensuring that the principle of needs-based cash management is implemented  The Centre maintains enormously high cash reserves over long period (31 December 2008: EUR 16 705 091)  Calls on the Centre to inform the discharge authority of the measures taken to redress the deficiency. High level of carry-overs which has an negative impact on the implementation of the budget and is at odds with the principle of annuality Human resources n.a. n.a.  Weaknesses in the planning of recruitment procedures n.a Internal audit  Legal commitments were entered into the absence of prior budgetary commitments, in breach of the financial regulation  The Centre did not comply with the Financial Regulation and the principle of economy: in 2007 the Centre paid EUR 500 000 for renovating its main building, as consequence of an agreement signed by the Centre and the building owner. Such an agreement did not specify the nature of the works to be done as well as deadlines and payment conditions  The Centre has not comprehensively fulfilled its obligation to send to the authority responsible for discharge a report drawn up by its Director summarising the number of internal audits conducted by the internal auditor  The Centre has not comprehensively fulfilled its obligation to send to the discharge authority a report drawn up by its Director summarising the content of the IAS recommendation